Dismiss and Opinion Filed August 11, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   No. 05-21-00173-CV

   TAMI DONALD, JERRY MOORE, AND SUMMIT SPRING WATER
                  COMPANY, INC., Appellants
                              V.
  BMR DISTRIBUTING, INC., RHONE WATER COMPANY INC. D/B/A
    FROSTY'S WATER, BRIAN ROSE, NORTH TEXAS MOUNTAIN
  VALLEY WATER CORP., AND WATER EVENT GULF COAST, LLC,
                           Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-08127

                         MEMORANDUM OPINION
             Before Justices Partida-Kipness, Pedersen, III, and Nowell
                             Opinion by Justice Nowell
      Appellants Tami Donald, Jerry Moore, and Summit Spring Water Company,

Inc. appeal the trial court’s December 17, 2020 document titled “Final Judgment”

(December 2020 Order) in their lawsuit against appellees BMR Distributing, Inc.,

Rhone Water Company Inc. d/b/a Frosty’s Water, Brian Rose, North Texas

Mountain Valley Water Corp., and Water Event Gulf Coast, LLC. We dismiss the

appeal for lack of jurisdiction.
       Generally, appellate courts have jurisdiction over final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har–Con Corp., 39

S.W.3d 191, 195 (Tex. 2001). “A judgment is final for purposes of appeal if it

disposes of all pending parties and claims in the record, except as necessary to carry

out the decree.” Id.

       While the December 2020 Order purports to be a final judgment, it fails to

dispose of two defendants in the lawsuit. Because the December 2020 Order does

not dispose of all parties and claims, we questioned whether it was a final judgment.

Pursuant to supreme court authority, we abated the appeal to permit the trial court to

clarify the December 2020 Order. See Bella Palma, LLC v. Young, 601 S.W.3d 799,

801 (Tex. 2020) (“If the appellate court is uncertain about the intent of the order, it

can abate the appeal to permit clarification by the trial court.”). The trial court replied

in its “Order Clarifying December 17, 2020 Final Judgment” and stated the

December 2020 Order “is not a final judgment as there are two parties, BMR

Distributing and Rhone Water, Defendants, against which Plaintiff’s [sic] claims can

continue.”

       Having received the trial court’s Clarifying Order stating the December 2020

Order does not dispose of all parties to this lawsuit and is not a final judgment, we




                                           –2–
conclude we lack jurisdiction over the appeal. Accordingly, we dismiss the appeal

for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                            /Erin A. Nowell//
210173f.p05                                 ERIN A. NOWELL
                                            JUSTICE




                                         –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TAMI DONALD, JERRY MOORE,                    On Appeal from the 44th Judicial
AND SUMMIT SPRING WATER                      District Court, Dallas County, Texas
COMPANY, INC., Appellants                    Trial Court Cause No. DC-18-08127.
                                             Opinion delivered by Justice Nowell.
No. 05-21-00173-CV          V.               Justices Partida-Kipness and
                                             Pedersen, III participating.
BMR DISTRIBUTING, INC.,
RHONE WATER COMPANY INC.
D/B/A FROSTY'S WATER, BRIAN
ROSE, AND NORTH TEXAS
MOUNTAIN VALLEY WATER
CORP., AND WATER EVENT
GULF COAST, LLC, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED for want of jurisdiction.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 11th day of August 2022.




                                       –4–